Title: Notes on Samuel Scott’s Bill of Complaint, [ca. 27 May 1812]
From: Jefferson, Thomas
To: 


          ca. 27 May 1812 
          as an exchange warrt is given only for so much of the original as has not been located, it is in itself a proof that it has not been employed in on an entry or location, & is therefore to be the basis of an original location & not a plaister for an old one. it is in itself therefore decisive evidence that no entry has been made under that portion of the original of which it is the representative.
          
          if the doctrine of relation is to prevail, surely my location ofmay more justly relate & take inception from Stith’s
          
           mr Thweat to send me copy of statement of title from land-book. also examine mr Wayles’s cash book for entry of paiment to Stith, also Stith’s acct in ledger. also if no letters of Stith’s or mr Wayles’s on the subject.
          
          he says he made his entry with Stith, & that it was a fraud in Stith to sell the same entry afterwds. Ans. 1st his entry (1789, for that of 1803. was by Tait, not by Scott) did was not for the lands sold by Stith to Wayles, but for lands adjg them. very probably Stith then informed him of his own entry & sale, & guarded kept the new one off of it. 2. Stith had sold 12. or 15. y. before Scott’s entry
          
          Thweat. enquire further whether there is not a map plat of Stith’s 100. as in mr Wayles’s land book
          
          if Scott claims under his entry of 1789. how comes the entry of 1803 to be by Taitt & not by Scott. if there had been a verbal transfer as pretended, and of the same land located in 03. how could Tate have a right to enter? he must, after 03 then, have transferred to Scott, & why if he had transferred in 1789?
          let Scott produce his exchanged warrt and see in whose name it is.
        